 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 1 of 48




                          EXHIBIT 5




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 2 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 3 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 4 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 5 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 6 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 7 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 8 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 9 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 10 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 11 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 12 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 13 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 14 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 15 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 16 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 17 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 18 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 19 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 20 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 21 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 22 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 23 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 24 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 25 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 26 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 27 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 28 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 29 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 30 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 31 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 32 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 33 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
 Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 34 of 48




REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 35 of 48
Mark T. Jones                       Curriculum Vitae                                              1



GENERAL           University Address:                  Home Address:
INFORMATION       302 Whittemore Hall                  2906 Wakefield Drive
                  ECE Department                       Blacksburg VA 24060
                  Virginia Tech                        (540) 921-7477 (cell)
                  Blacksburg VA 24061-0111             marktjones25@me.com
                  (540) 231-8849
                  mtj@vt.edu

                  US Citizen             Born March 15, 1965 in Newport News, VA
                  Residence history:     Newport News VA; Redlands CA; Dallas TX;
                                         Blacksburg VA; Clemson SC; Durham NC; Chicago IL;
                                         Knoxville TN; Blacksburg VA


EMPLOYMENT        Professor, Department of Electrical and Computer Engineering, Virginia Tech,
EXPERIENCE            8/97-present (since 6/07 at the rank of Full Professor).

                  Chief Technology Advisor, Ocean Tomo, LLC, August 2013 to December 2013.

                  Professor, Department of Computer Science, University of Tennessee, 8/93-7/97
                  (at the rank of Assistant Professor).

                  Assistant Computer Scientist, Mathematics and Computer Science Division,
                  Argonne National Laboratory, Chicago, IL, 6/90 to 7/93.



EDUCATION         Ph.D., Duke University, Computer Science, May 1990.

                  B.S., Clemson University, Computer Science, summa cum laude, May 1986.


RECOGNITION       Virginia Bioinformatics Faculty Fellow
AND AWARDS        1st prize and Honorable Mention at AOL-CIT Research Day
                  Virginia Tech College of Engineering Dean’s List for Teaching
                  NSF CAREER Award
                  University of Tennessee Science Alliance Award
                  Atanasoff Best Paper Award
                  Gordon Bell Prize
                  Von Neumann Fellowship
                  R. F. Poole Scholarship
                  National Merit Scholar



EXPERT            Blackboard v. Desire2Learn
TESTIMONY         United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving Internet-based educational
                  software employing role-based access control
                  Testified: Jury trial (infringement and validity), injunction hearing,
                  contempt hearing, and deposition (4 times)

                  TechRadium v. Blackboard
                  United States District Court for the Eastern District of Virginia




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 36 of 48
Mark T. Jones                        Curriculum Vitae                                                     2


                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving network-based emergency
                  notification systems
                  Testified: Preliminary injunction hearing and deposition

                  Computer Associates v. Digex
                  Circuit Court for Prince George’s County Maryland
                  Overview: Contract dispute involving enterprise management systems
                  Testified: Jury trial and deposition

                  Computer Associates v. Retired Persons Services
                  United States District Court for the Eastern District of Virginia
                  Overview: Contract dispute involving enterprise management systems
                  Testified: Deposition

                  DVSI v. University of Phoenix and Walden University
                  United States District Court for the Eastern District of Virginia
                  Overview: Patent infringement case involving network-based educational
                  software employing digital rights management
                  Testified: Deposition (3 days)

                  VirnetX v. Microsoft
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving VPN software in Microsoft
                  Windows and Microsoft’s Unified Communications software
                  Testified: Jury trial (infringement and validity) and deposition (3 days)

                  TechRadium v. Twitter
                  United States District Court for the Southern District of Texas
                  Overview: Patent infringement case involving network-based notification
                  systems
                  Testimony: Deposition

                  Bedrock Computer Tech v. Softlayer et al
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving data structures in the Linux
                  operating system’s network stack
                  Testimony: Jury trial v. Google (infringement and validity), Jury trial v. Yahoo
                  (infringement and validity) and deposition (3 days)

                  CEATS v. Continental Airlines et al
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving Web-based interactive seat maps
                  Testimony: Jury trial (infringement and validity) and deposition (2 days)

                  VirnetX v. Cisco et al
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving secure communications, VPNs,
                  and Voice-over-IP
                  Testimony: Jury trial v. Apple (infringement and validity), Jury trial v. Cisco
                  (validity), and deposition (3 days), 2nd jury trial v. Apple (infringement), 3rd jury
                  trial v. Apple (infringement), 4th jury trial v. Apple (infringement)

                  Summit6 v. Research In Motion et al
                  United States District Court for the Northern District of Texas




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 37 of 48
Mark T. Jones                       Curriculum Vitae                                               3


                  Overview: Patent infringement case involving network-based photo uploading
                  tools on smartphones and web browsers
                  Testimony: Jury trial v. Samsung (infringement and validity) and deposition (3
                  days)

                  Ericsson v. Samsung
                  International Trade Commission
                  Overview: Patent infringement case involving Java technology and touchscreen
                  technology on smartphones
                  Testimony: Deposition

                  AT Engine Controls LTD. v. Goodrich Corp and Goodrich Pump & Engine
                  Control Systems, Inc.
                  United States District Court for the District of Connecticut
                  Overview: Trade secret case involving an embedded computing system design
                  for helicopter engine control
                  Testimony: Deposition

                  SmartFlash LLC. v. Apple, et. al.
                  SmartFlash LLC. v. Samsung, et. al.
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving digital rights management and
                  content distribution
                  Testimony: Jury trial v. Apple (infringement and validity) and deposition (4
                  days)

                  Unwired Planet v. Apple
                  United States District Court for the Northern District of California
                  Overview: Patent infringement case involving several technologies related to
                  mobile devices
                  Testimony: Deposition (3 days); technology tutorial presentation to the Court

                  Facebook v. Rembrandt Social Media
                  Patent Trial and Appeal Board
                  Overview: Validity of a patent in the area of a web-based diary system
                  Testimony: Deposition

                  Motorola Mobility v. Intellectual Ventures
                  Patent Trial and Appeal Board
                  Overview: Validity of a patent in the area transmitting and browsing
                  preformatted information
                  Testimony: Deposition

                  Summit6 v. Apple et al
                  United States District Court for the Northern District of Texas
                  Overview: Patent infringement case involving network-based photo uploading
                  tools on smartphones and web browsers
                  Testimony: Deposition

                  EMC v. Pure Storage et al
                  United States District Court for the District of Delaware
                  Overview: Patent infringement case involving memory systems
                  Testimony: Deposition and jury trial

                  Parallel Networks v. IBM
                  United States District Court for the District of Delaware




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 38 of 48
Mark T. Jones                       Curriculum Vitae                                             4


                  Overview: Patent infringement case involving web servers and load balancing
                  Testimony: Deposition (2 days)

                  Parallel Networks v. Microsoft
                  United States District Court for the District of Delaware
                  Overview: Patent infringement case involving web servers and load balancing
                  Testimony: Deposition (2 days) and jury trial

                  Microsoft and IBM v. Parallel Networks
                  Patent Trial and Appeal Board
                  Overview: Validity of a patent related to web servers and load balancing
                  Testimony: Deposition

                  adidas v. UnderArmour
                  United States District Court for the District of Delaware
                  Overview: Patent infringement case involving fitness tracking
                  Testimony: Deposition

                  BMC Software v. ServiceNow
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving enterprise management software
                  Testimony: Deposition

                  Ericsson v. TCL
                  United States District Court for the Eastern District of Texas
                  Overview: Patent infringement case involving Java technology and security on
                  smartphones
                  Testimony: Deposition (3 days) and jury trial

                  REM v. Square
                  United States District Court for the Eastern District of Missouri
                  Overview: Intellectual property case involving credit card readers for
                  smartphones
                  Testimony: Deposition

                  AARC v. Chrysler et al
                  United States District Court for the District of Columbia
                  Overview: Intellectual property case involving car infotainment systems
                  Testimony: Deposition

                  Spex Technologies v. Apricorn
                  United States District Court for the Central District of California
                  Overview: Patent infringement case involving secure memory devices
                  Testimony: Deposition

                  United States Conference of Mayors v. Great-West Life Annuity Insurance Co.
                  United States District Court for the District of Columbia
                  Overview: Contract dispute
                  Testimony: Deposition and jury trial

                  Tecsec, Inc. v. Adobe Systems Inc. (listed as IBM, et.al.).
                  United States District Court for the Eastern District of Virginia
                  Overview: Patent infringement case involving secure object technology
                  Testimony: Deposition

                  Egenera, Inc. v. Cisco Systems, Inc.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 39 of 48
Mark T. Jones                       Curriculum Vitae                                                 5


                  United States District Court for the District of Massachusetts
                  Overview: Patent infringement case involving an architecture for a processing
                  platform
                  Testimony: Deposition




PUBLICATIONS
   Journals
                  M. Blake, R. Younes, D. Jacob, T. Martin, and M. Jones, “A User-Independent
                  and Sensor -Tolerant Wearable Activity Classifier,” IEEE Computer, v. 48, No.
                  10, October 2015, pp. 64-71.
                  Hawkins JB, Jones MT, Plassmann PE, Thorley-Lawson DA, “Chemotaxis in
                  Densely Populated Tissue Determines Germinal Center Anatomy and Cell
                  Motility: A New Paradigm for the Development of Complex Tissues,” PLoS
                  ONE 6(12): e27650. doi:10.1371/journal.pone.0027650, 2011.
                  Z. Nakad, M. Jones, T. Martin, and W. Fawaz, "Networking in E-textiles,"
                  Computer Communications, vol. 33, issue 6, April 2010, pp. 655-666.
                  Jian Liu, T. E. Lockhart, M. Jones, and T. Martin, “Local Dynamic Stability
                  Assessment of Motion Impaired Elderly Using Electronic Textile Pants,” IEEE
                  Transactions on Automation Science and Engineering, vol. 5, issue 4, pp. 696-
                  702, October 2008.
                  Madhup Chandra, Mark Jones, and Thomas Martin, “E-Textiles for
                  Autonomous Location Awareness,” IEEE Transactions on Mobile Computing,
                  vol. 6, issue 4, pp. 367-380, April 2007.
                  Zahi Nakad, Mark Jones, Thomas Martin, and Ravi Shenoy, “Using Electronic
                  Textiles to Implement an Acoustic Beamforming Array: A Case Study,”
                  Pervasive and Mobile Computing Journal, vol. 3, issue 5, pp. 581-606, October
                  2007.
                  Mark Jones, Zahi Nakad, Paul Plassmann, Yanhua Yi, “The Use of
                  Configurable Computing for Computational Kernels in Scientific Simulations,”
                  Intern. Journal of Future Generation Computer Systems, 22 (1-2), pp. 67-79
                  (2006).
                  J.-R. Cheng, M. T. Jones, and P. E. Plassmann, “A Portable Software
                  Architecture for Mesh-Independent Particle Tracking Algorithms,” Journal of
                  Parallel Algorithms and Applications, 19 (2-3), 145-161, 2004.
                  Jae H. Park, Gary Friedman and Mark Jones, “Geographical Feature Sensitive
                  Sensor Placement,” Journal of Parallel and Distributed Computing, volume 64,
                  2004, pp. 815-825.
                  D. Marculescu, R. Marculescu, N. Zamora, P. Stanley-Marbell, P. K. Khosla, S.
                  Park, S. Jayaraman, S. Jung, C. Lauterbach, W. Weber, T. Kirstein, D. Cottet, J.
                  Grzyb, G. Tröster, M. Jones, T. Martin, Z. Nakad, “Electronic Textiles: A
                  Platform for Pervasive Computing,” Proceedings of the IEEE, volume 91,
                  number 12, December 2003, pp. 1995-2018.
                  Kiran Puttegowda, David I. Lehn, Jae H. Park, P. Athanas and Mark Jones,
                  “Context Switching in a Run-Time Reconfigurable System,” Journal of
                  Supercomputing, Kluwer Academic Press, June 2003, pp 239-257.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 40 of 48
Mark T. Jones                      Curriculum Vitae                                               6


                  Mark Jones, Shashank Mehrotra, and Jae Hong Park, “Tasking Distributed
                  Sensor Networks,” Journal of High Performance Computing Applications, Vol
                  16, pp. 243-257, 2002.
                  Eloise Coupey and Mark Jones, “A Script-Based Approach for E-Commerce
                  Applications,” Quarterly Journal of Electronic Commerce, to appear.
                  Eloise Coupey and Mark Jones, “Decision Making in the Electronic Commerce
                  Environment: Issues and Approaches for Tool Development,” Quarterly Journal
                  of Electronic Commerce, Vol 1, pp. 215-228, 2000.
                  Mark Jones and Karthik Ramachandran, “Unstructured Mesh Computations on
                  CCMs,” Advances in Engineering Software, Vol. 31, pp. 571-580, 2000.
                  Mark Jones and Paul Plassmann, “Unstructured Mesh Computations on
                  Networks of Workstations,” Computer-Aided Civil and Infrastructure
                  Engineering, Vol. 15, 196-208, 2000.
                  Lori Freitag, Mark Jones, and Paul Plassmann, “A Parallel Algorithm for Mesh
                  Smoothing,” SIAM Journal on Scientific Computing, Vol 20, pp 2023-2040,
                  1999.
                  William Barry, Mark Jones, and Paul Plassmann, “Parallel Adaptive Mesh
                  Refinement Techniques for Plasticity Problems,” Advances in Engineering
                  Software, Vol. 19, pp. 217-229, 1998.
                  Mark Jones and Paul Plassmann, “Adaptive Refinement of Unstructured Finite-
                  Element Meshes,” Journal of Finite Elements in Analysis and Design, Vol. 25,
                  pp. 41-60, 1997.
                  Mark Jones and Paul Plassmann, “Parallel Algorithms for Adaptive Mesh
                  Refinement,” SIAM Journal of Scientific Computing, Vol. 18, pp. 686-708,
                  1997.
                  Robert Gjertsen, Mark Jones, and Paul Plassmann, “Parallel Heuristics for
                  Improved, Balanced Graph Colorings,” Journal of Parallel and Distributed
                  Computing, Vol. 37, pp. 171-186, 1996.
                  Mark Jones and Daniel Szyld, “Two-stage Multisplitting Methods with
                  Overlapping Blocks,'' Numerical Linear Algebra with Applications, Vol. 3, pp.
                  113-124, 1996.
                  Mark Jones and Paul Plassmann, “An Improved Incomplete Cholesky
                  Factorization,” ACM Trans. on Mathematical Software, Vol. 21, pp. 5-17, 1995.
                  Mark Jones and Paul Plassmann, “Algorithm 740: Fortran Subroutines to
                  Compute Improved Incomplete Cholesky Factorizations,” ACM Trans. on
                  Mathematical Software, Vol. 21, pp. 18-19, 1995.
                  Mark Jones and Paul Plassmann, “Results for Parallel Unstructured Mesh
                  Computations,” Computing Systems in Engineering, Vol. 5, pp. 297-309, 1994.
                  Mark Jones and Paul Plassmann, “Scalable Iterative Solution of Sparse Linear
                  Systems,” Parallel Computing, Vol. 20, pp. 753-773, 1994.
                  Mark Jones and Merrell Patrick, “Factoring Indefinite Matrices on High-
                  Performance Architectures,” SIAM Journal on Matrix Analysis and
                  Applications, Vol. 15, pp. 273-283, 1994.
                  Mark Jones and Paul Plassmann, “Computation of Equilibrium Vortex
                  Structures for Type-II Superconductors,” Int. J. Supercomputing Applications,
                  Vol.7.2, pp. 129-143, 1993.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 41 of 48
Mark T. Jones                              Curriculum Vitae                                                 7


                         Mark Jones and Paul Plassmann, “A Parallel Graph Coloring Heuristic,” SIAM
                         J. on Scientific and Statistical Computing, Vol. 14, pp. 654-669, 1993.
                         Mark Jones and Merrell Patrick, “Bunch-Kaufman Factorization for Real
                         Symmetric Indefinite Banded Matrices, SIAM Journal of Matrix Analysis and
                         Applications, Vol. 14, pp. 553-559, 1993.
                         Mark Jones and Merrell Patrick, “The Lanczos Algorithm for the Generalized
                         Symmetric Eigenproblem on Shared-Memory Architectures,” Applied
                         Numerical Mathematics, Vol. 12, pp. 377-389, 1993.
                         Daniel Szyld and Mark Jones, “Two-stage and Multi-splitting Methods for the
                         Parallel Solution of Linear Systems,” SIAM Journal of Matrix Analysis and
                         Applications, Vol.13, pp. 671-679, 1992.

Conferences (refereed)
                         R. Younes, T. Martin, and M. Jones, “Activity Classification at a Higher Level:
                         What to Do After the Classifier Does Its Best?” Proceedings of the International
                         Symposium on Wearable Computers, Osaka, Japan, September 2015, pp. 83-86.
                         Joo Hong Lee, Mark T. Jones, and Paul E. Plassmann, "Scalable Solution of
                         Radiative Heat Transfer Problems by the Photon Monte Carlo Algorithm on
                         Hybrid Computing Architectures," Proceedings of the 2012 International
                         Conference on Parallel and Distributed Processing Techniques and Applications
                         (PDPTA'12: July 16-19, 2012, USA), Volume 1, pp. 67-75.
                         Joo Hong Lee, Mark T. Jones, Paul E. Plassmann, "A Hybrid Software
                         Framework for the GPU Acceleration of Multi-Threaded Monte Carlo
                         Applications,", Proceedings of the 2010 International Conference on Scientific
                         Computing (CSC'11: July 18-21, 2011, USA), pp. 70-76.
                         Joo Hong Lee, Mark T. Jones, Paul E. Plassmann, “An Efficient Shared
                         Memory Programming Model for Biological Systems Simulation”, 2010
                         International Conference on Parallel and Distributed Processing Techniques and
                         Applications, July 12-15, 2010, pp. 315-319.
                         Joo Hong Lee, Mark T. Jones, Paul E. Plassmann, “A Scalable Distributed
                         Memory Programming Model for Large-Scale Biological Systems Simulation”,
                         2010 International Conference on Scientific Computing, July 12-15, 2010, pp.
                         251-256.
                         Joo Hong Lee, Mark T. Jones, Paul E. Plassmann, “A Hybrid Parallel
                         Programming Model for Large-Scale Biological Systems Simulation”,
                         Proceedings of Para 2010, State of the Art in Scientific and Parallel Computing,
                         June 6-9, 2010.
                         M. Quirk, T. Martin, and M. Jones, "Inclusion of Fabric Properties in the E-
                         Textile Design Process," Proc. 13th Int'l Symp. Wearable Computers (ISWC
                         09), IEEE CS Press, 2009, pp. 34–40.
                         Tom Martin, Mark Jones, Justin Chong, Meghan Quirk, Kara Baumann, Leah
                         Passauer, " Design and Implementation of an Electronic Textile Jumpsuit,"
                         Proc. 13th Int'l Symp. Wearable Computers (ISWC 09), IEEE CS Press, 2009,
                         pp. 157-158.
                         M. Shelburne, C. Patterson, P. Athanas, M. Jones, B. Martin, and R. Fong,
                         “Metawire: Using FPGA Configuration Circuitry to Emulate a Network-on-
                         Chip”, Field Programmable Logic and Applications, September 2008, pp. 257-
                         262.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 42 of 48
Mark T. Jones                      Curriculum Vitae                                                8


                  M. Jones, T. Martin, and B. Sawyer, “An Architecture for Electronic Textiles”,
                  Proceedings of the ICST Third International Conference on Body Area
                  Networks, 2008, Article 24, 4 pages.
                  David Graumann, Giuseppe Raffa, Meghan Quirk, Braden Sawyer, Justin
                  Chong, Mark Jones, Thomas Martin, “Large Surface Area Electronic Textiles
                  for Ubiquitous Computing: A Systems Approach”, MobiQuitous ’07, August
                  2007, pp. 1-8.
                  George Eichinger, Tom Martin, and Mark Jones, “From Circuit to Sewing in
                  One Click,” ISWC 2007.
                  J. Edmison, D. Lehn, M. Jones, and T. Martin, An E-Textile Based Automatic
                  Activity Diary for Medical Annotation and Analysis, 2006 Workshop on Body
                  Sensor Networks, April 2006, pp. 131-134.
                  C. Einsmann, M. Quirk, B. Muzal, B. Venkatramani, T. Martin, and M. Jones,
                  “Modeling a Wearable Full-body Motion Capture System,” Proceedings of the
                  2005 IEEE International Symposium on Wearable Computers (ISWC), October
                  2005, pp. 144-151.
                  J. Edmison, D. Lehn, M. Jones, and T. Martin, “Users’ Perceptions of an
                  Automatic Activity Diary for Medical Annotation and Analysis,” Proceedings of
                  the 2005 IEEE International Symposium on Wearable Computers (ISWC),
                  October 2005, pp. 192-193.
                  M. Chandra, M. Jones, and T. Martin, “E-Textiles for Autonomous Location
                  Awareness,” Proceedings of the 2004 International Symposium on Wearable
                  Computers, Arlington, VA, Oct. 31-Nov. 3, 2004, pp. 48-55.
                  Zahi Nakad, Mark Jones, and Tom Martin, “Fault Tolerant Networks for
                  Electronic Textiles,” CIC 2004, Las Vegas, June 2004, pp. 100-106.
                  Zafer Gurdal, Tom Hartka, Mark Jones, and Sun Wook Kim, “A Reconfigurable
                  Approach to Structural Engineering Design Computations,” ERSA 2004, Las
                  Vegas, June 2004.
                  Jones, Mark T., and Eloise Coupey, "An Agent-based Simulation Prototype for
                  Evaluating Health Behavior Interventions," METMBS 2004, Las Vegas, June
                  2004.
                  Thomas Martin, Mark Jones, Joshua Edmison, Tanwir Sheikh, and Zahi Nakad,
                  “Modeling and Simulating E-Textile Applications Proceedings of the ACM
                  Conference on Languages, Compilers, and Tools for Embedded Systems, June
                  11-13, 2004, pp. 10-19.
                  Lehn, D., C. Neely, K. Schoonover, T. Martin, and M. Jones, "e-TAGS: e-
                  Textile Attached Gadgets." Communication Networks and Distributed Systems
                  Modeling and Simulation Conference, January 2004.
                  M. Abdalla, S. W. Kim, Z. Gürdal, and M. T. Jones, "Multigrid Accelerated
                  Cellular Automata for Design Optimization of Continuum Structures: A 1-D
                  Implementation", 45th AIAA/ASME/ASCE/AHS/ASC Structures, Structural
                  Dynamics & Materials Conference, April 2004.
                  Zahi Nakad, Mark Jones, and Tom Martin, “Communication in Electronic
                  Textile Systems,” 2003 International Conference on Communications in
                  Computing (CIC 2003), pp. 37-43.
                  Mark Jones, Paul Plassmann, Zahi Nakad, and Yanhua Yi, “The Use of
                  Configurable Computing in Scientific Simulations,” 2003 International
                  Conference on Parallel and Distributed Processing Techniques and
                  Applications (PDPTA’03), pp. 520-524.



 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 43 of 48
Mark T. Jones                       Curriculum Vitae                                                  9


                  Mark Jones, Mukta Nandwani, Jae Park, Paul Plassmann, and Yanhua Yi,
                  “Examining the Communication Requirements of Remote Scientific
                  Visualization,” 2003 International Conference on Communications in
                  Computing (CIC 2003), pp. 31-36.
                  T. Martin, M. Jones, J. Edmison, and R. Shenoy, "Towards a Design Framework
                  for Wearable Electronic Textiles," International Society for Wearable
                  Computers 2003, pp. 190-199.
                  M. Jones., T. Martin, Z. Nakad, R. Shenoy, T. Sheikh, D. Lehn, and J. Edmison,
                  "Analyzing the Use of E-textiles to Improve Application Performance," IEEE
                  Vehicular Technology Conference 2003, Symposium on Wireless Ad hoc,
                  Sensor, and Wearable Networks.
                  Mark Jones, Tom Martin, and Zahi Nakad, “A Service Backplane for e-
                  Textiles,” MAMSET 2002: Proc. Workshop on Modeling, Analysis and
                  Middleware Support for Electronic Textiles, 6 October 2002, pp. 15-22.
                  J. Edmison, M. Jones, Z. Nakad and T. Martin "Using piezoelectric materials for
                  wearable electronic textiles," Wearable Computers, 2002. (ISWC 2002).
                  Proceedings. Sixth International Symposium on pp. 41-48, 2002.
                  Mark Jones, Lucas Scharf, Jon Scott, Christian Twaddle, Matthew Yaconis,
                  Kuan Yao, Peter Athanas, and Brian Schott, “Implementing an API for
                  Distributed Adaptive Computing Systems,” Proceedings of IEEE Symposium on
                  Field-Programmable Custom Computing Machines, Napa, CA, April, 1999).
                  Jason Hess, David Lee, Scott Harper, Peter Athanas, and Mark Jones,
                  “Implementation of a Prototype Reconfigurable Router,” Proceedings of IEEE
                  Symposium on Field-Programmable Custom Computing Machines, Napa, CA,
                  April, 1999, to appear 7 pages).
                  David Lee, Mark Jones, Scott Midkiff, and Peter Athanas, “Towards Active
                  Hardware,” Lecture Notes in Computer Science 1653, Springer-Verlag, pp. 180-
                  187, 1999.
                  Lori Freitag, Mark Jones and Paul Plassmann, “The Scalability of Mesh
                  Improvement Algorithms,” The IMA Volumes in Mathematics and its
                  Applications, Vol. 105, pp. 185-211, 1998.
                  Lori Freitag, Mark Jones, and Paul Plassmann, “An Efficient Parallel Algorithm
                  for Mesh Smoothing,” Proceedings of the 4th International Meshing
                  Roundtable, Albuquerque, NM, pp. 47-58, 1995.
                  Mark Jones and Paul Plassmann, “The efficient parallel iterative solution of
                  large sparse linear systems,” The IMA Volumes in Mathematics and its
                  Applications, Vol. 56, pp. 229-245, 1993.
                  Mark Jones and Paul Plassmann, “Solution of Large, Sparse Systems of Linear
                  Equations in Massively Parallel Applications,” Supercomputing '92
                  Proceedings, IEEE Computer Society, pp. 551-560, 1992.
                  Mark Jones, Merrell Patrick, and Robert Voigt, “A Language Comparison for
                  Scientific Computing on MIMD Architectures,” Proceedings of the IFIP
                  Working Conference: Aspects of Computation on Asynchronous Parallel
                  Processors, M. H. Wright (Editor), Elsevier Science Publishers B. V. (North-
                  Holland), IFIP, pp. 55-67, 1989.

Book Chapters
                  R. Younes, K. Hines, J. Forsyth, J. Dennis, T. Martin, and M. Jones, “The
                  design of smart garments for motion capture and activity classification,” Chapter




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 44 of 48
Mark T. Jones                      Curriculum Vitae                                               10


                  27 in Smart Textiles and Their Applications, V. Koncar (editor), Woodhead
                  Publishing, Duxford, UK, 2016, pp. 627-655.
                  M.T. Jones and T.L. Martin, “Hardware and Software Architectures for
                  Electronic Textiles,” a chapter in “Smart Clothing: Technology and
                  Applications”, ed. Gilsoo Cho, 2010, pp. 135-152.
Other
                  J. Edmison, M. Jones, T. Lockhart, and T. Martin, "An E-Textile System for
                  Motion Analysis," Wearable eHealth Systems for Personalised Health
                  Management: State of the Art and Future Challenges, Studies in Health
                  Technology and Informatics, vol. 108, August 2004, pp. 292-301
                  Eloise Coupey and Mark Jones, Developing Dynamic Decision Support:
                  Opportunities, Issues and Approaches, Twenty-Third Annual International
                  Computer Software and Applications Conference, October 1999.
                  Mark Jones, Michael Langston, and Padma Raghavan, “Tools for Mapping
                  Applications to CCMs,” Proceedings of SPIE: Configurable Computing:
                  Technology and Applications, Boston, MA, SPIE, pp. 72-80, Nov. 1998.
                  Lori Freitag, Mark Jones, and Paul Plassmann, “Mesh Component Design and
                  Implementation within SUMAA3d,” Proceedings of SIAM Workshop on Object
                  Oriented Methods for Inter-operable Scientific and Engineering Computing,
                  SIAM Publications, to appear (page number/total unknown until typesetting).
                  Lori Freitag, Mark Jones, and Paul Plassmann, “A Parallel Algorithm for Mesh
                  Smoothing,” Proceedings of the Eighth SIAM Conference on Parallel
                  Processing for Scientific Computing, Minneapolis, MN, March 1997.
                  Lori Freitag, Mark Jones, and Paul Plassmann, “Parallel Adaptive Mesh
                  Refinement with the SUMAA3d Project,” Proceedings of the ICASE/LaRC
                  Workshop on Adaptive Grid Methods, 1995.
                  Lori Freitag, Mark Jones, and Paul Plassmann, “Parallel Algorithms for
                  Unstructured Mesh Computation,” Proceedings of Fifth SIAM Applied Linear
                  Algebra Conference, SIAM Publications, pp. 123-127, 1994.
                  Mark Jones and Paul Plassmann, “Parallel Algorithms for the Adaptive
                  Refinement and Partitioning of Unstructured Meshes,” Proceedings of the
                  Scalable High-Performance Computing Conference, IEEE, Ed. Dongarra and
                  Walker, pp. 478-485, 1994.
                  Lori Freitag, Mark Jones, and Paul Plassmann, “New Techniques for Parallel
                  Simulation of High-Temperature Superconductors,” Proceedings of the Scalable
                  High-Performance Computing Conference, IEEE, Ed. Dongarra and Walker, pp.
                  726-733, 1994.
                  Lori Freitag, Mark Jones, and Paul Plassmann , “New Advances in the Modeling
                  of High-Temperature Superconductors,” Proceedings of the 1994 International
                  Simulation Conference – Grand Challenges in Computer Simulation, The
                  Society for Computer Simulation, pp. 208-213, 1994.
                  Mark Jones and Paul Plassmann, “Software for the Generalized Eigenproblem
                  on Distributed Memory Architectures,” Proceedings of the Lanczos Centenary
                  Conference, Ed. Chu, et. al., pp. 322-325, 1994.
                  Lori Freitag, J. Garner, Mark Jones, Paul Plassmann, “Recent Computational
                  Results on the Equilibrium Vortex Configurations on Type-II Superconductors,”
                  Proceedings of the Second DELTA Applications Workshop, Ed. P. Messina, pp.
                  93-98, March 1993.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 45 of 48
Mark T. Jones                             Curriculum Vitae                                               11


                        Tom Canfield, Mark Jones, Paul Plassmann, and Michael Tang, “Modeling
                        Piezoelectric Crystals on the Intel DELTA,” Proceedings of the Sixth SIAM
                        Conference on Parallel Processing for Scientific Computing, pp. 156-159, 1993.
                        Mark Jones and Paul Plassmann, “Recent Results in the Modeling of Type-II
                        Superconductors on Massively Parallel Computers,” Proceedings of the Sixth
                        SIAM Conference on Parallel Processing for Scientific Computing, pp. 147-151,
                        1993.
                        Mark Jones and Paul Plassmann, “Parallel Solution of Unstructured, Sparse
                        Systems of Linear Equations,” Proceedings of the Sixth SIAM Conference on
                        Parallel Processing for Scientific Computing, pp. 471-475, 1993.
                        Tom Canfield, Mark Jones, Paul Plassmann, and Michael Tang, “Thermal
                        Effects on the Frequency Response of Piezoelectric Crystals,” New Methods in
                        Transient Analysis, Eds. P. Smolinksi, W. K. Liu, G. Hulbert, and K. Tamma,
                        PVP-Vol. 246 and AMD-Vol. 143, pp. 103-108, ASME, New York, 1992.
                        Mark Jones and Paul Plassmann, “The Effect of Many Color Orderings on the
                        Convergence of Iterative Methods,” Proceedings of the Copper Mountain
                        Conference on Iterative Methods, April 1992.
                        Mark Jones and Paul Plassmann, “Modeling piezoelectric crystals on the Intel
                        DELTA,” Proceedings of the Intel DELTA Applications Workshop, Cal Tech,
                        pp. 97-105, 1992.




RESEARCH GRANTS NASA, “Phase II: Integrated Sensors for the Evaluation of Structural Integrity of
                Inflatable Habitats,” with NanoSonic, $180,000, 9/25/17-9/24/19.

                        NSF, “SCH: INT: Collaborative Research: Smart Wearable Systems to Support
                        and Measure Movement in Children With and Without Mobility Impairments,”
                        $326,658, 10/1/17-9/30/21.
                        NASA, “Integrated Sensors for the Evaluation of Structural Integrity of
                        Inflatable Habitats,” with NanoSonic, $35,000, 9/1/2016-8/31/17.
                        NSF, “SHB: Small: Collaborative Research: Electronic textiles for ambulatory
                        health monitoring,” $306,083, 7/1/2011-6/30/2014.
                        DARPA, “RECE,” With BBN, $30,000, 4/16/09-10/16/09.
                        NSF, “Investigating a Novel Embedded Processor Architecture for Electonic
                        Textiles in Wearable and Pervasive Computing,” $220,000, 12/1/08-11/30/10.
                        NSF, “Fundamental Algorithms to Enable the Simulation of Multi-Scale
                        Biological Systems,” $200,000, 9/1/07-8/31/10.
                        AFRL, “Phase II: Amorphous Soft-Core Processor for Hardware Anti-Tamper,”
                        ~$230,000, 11/1/06-10/31/08.
                        Intel, “E-Textile Rug for Gait Analysis, People Tracking and Emergency
                        Directions,” $15,000, 6/1/06-12/31/06.
                        Carilion, “Quantitative Measurement and Modeling of Early Events in Influenza
                        Pathogenesis,” $20,000, 7/1/05-6/30/06.
                        AFRL, “Phase I: Wearable Computer for Enhanced Situation Awareness,”
                        $30,000, 5/1/06-1/1/07.
                        AFRL, “Phase I: Amorphous Soft-Core Processor for Hardware Anti-Tamper,”
                        $35,000, 1/1/06-11/1/06.



 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 46 of 48
Mark T. Jones                      Curriculum Vitae                                                 12


                  MDA, “Phase I: Secure Software Platform for Real-Time Software Anti-
                  Tamper,” $29,994, 6/1/06-11/1/06.
                  National Science Foundation (NSF), “CRI”, (e-textiles equipment), ~$80,000,
                  8/05-7/07.
                  Harris Corporation, “Exploiting the Reconfigurability of a Software-Defined
                  Radio Platform,” $161,070, 9/1/05-6/30/06.
                  DARPA, “Phase I: Technology for Trusted Circuits,” $31,000, 3/1/05-9/15/05.
                  Harris Corporation, “Partial Reconfiguration Support for the Harris
                  Programmable Modem Platform,” $73,448, 12/01/04-6/30/05.
                  NSF, “Phase I: An Electronic Textile System for Gait Analysis”, $33,000,
                  1/1/2005-6/30/2005.
                  Office of Naval Research (ONR). “AWINN.” $452,300, 12/20/04-7/31/06.
                  Office of Secretary of Defense, “Phase II: Reconfigurable Processor Technology
                  for Software Protection,” SBIR Subcontract with Luna Innovations, $237,581,
                  6/04-5/06.
                  NSF, REU Supplement to ITR: Tailor-Made: Design of e-Textile Architectures
                  for Wearable Computing, NSF, $12,000, 6/1/2005 – 8/31/2005.
                  Office of Secretary of Defense, “Phase I: Reconfigurable Processor Technology
                  for Software Protection,” SBIR Subcontract with Luna Innovations, $33,000,
                  8/03-2/04.
                  National Science Foundation (NSF), “ITR: Tailor-Made: Design of e-Textile
                  Architectures for Wearable Computing”, $399,000, 8/02-8/06.
                  NSF, REU Supplement to above grant, $10,000.
                  NSF, REU Supplement to above grant, $6,000.
                  NSF, “A Toolbox of Scalable Algorithms and Software for Advanced Scientific
                  Computing Applications”, $300,000, 4/03-4/06.
                  Defense Advanced Research Projects Agency (DARPA). Computational Fabrics,
                  $217,000, 3/01-12/02. Subcontract from ISI/University of Southern California.
                  Office of Naval Research (ONR). Secure Configurable Radio. $751,000, 4/00-
                  4/04.
                  NSF, SUCCEED, $33,000, 9/1/01-8/31/02.
                  National Science Foundation (NSF). Parallel unstructured mesh algorithms,
                  Amount: $145,023, 10/99-9/02.
                  DARPA, Development of algorithms and software for the control of distributed,
                  dynamic sensor networks, Amount $411,625, 6/99-6/02.
                  DARPA, Subcontact with USC/ISI. Development of algorithms and runtime
                  software for systems of configurable computers, Amount $160,000, 10/00-
                  10/01.
                  Department of Energy, Development of algorithms and software for massively
                  parallel architectures, Amount: $145,000, 12/98-11/01.
                  DARPA, Development of Java-based tools and applications for fast, flexible run-
                  time reconfiguration of configurable computing devices, Amount: $345,574,
                  9/99-9/01.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 47 of 48
Mark T. Jones                      Curriculum Vitae                                                 13


                  DARPA, Development of an application programming interface, algorithms, and
                  applications for run-time reconfiguration on novel adaptive computing
                  architectures, Amount: $250,000, 6/99-6/01.
                  Lockheed-Martin/Sanders, A Wireless Link for Remote Telemetry of Compact
                  Airborne System, $125,000, 5/00-4/01.
                  DARPA, Development of algorithms and runtime software for systems of
                  configurable computers, Amount $169,792, 11/99-10/00.
                  National Security Agency (NSA), Software for the translation of JBits FPGA
                  programs to EDIF programs, Amount $75,000, 9/99-7/00.
                  DARPA, Construction of an API & applications for the control of distributed
                  systems of configurable computing nodes, Amount $162,886, 9/98-10/99.
                  NSF, Career Award: Parallel algorithms and software for unstructured mesh
                  computations, Amount: $125,881, 7/96-7/99.
                  Air Force Research Laboratory, Research and development of an Internet-
                  based, interactive, decision making program, Amount: $97,425, 11/97-5/99.
                  NSF, Equipment funding for a 16-node cluster of configurable computers,
                  Amount: $85,000, 12/97-12/98.
                  NSF, Scientific applications in a distributed computing environment, Amount:
                  $318,807, 7/95-7/98.
                  NSF, Equipment funding for an ATM-based cluster of workstations, Amount,
                  $100,000, 1/96-12/96.
                  NSF, Workshop organized at Argonne National Laboratory, Amount, $10,000,
                  1996.



PATENTS           Inventor, United States Patent No. 8,473,754, Hardware-Facilitated Secure
                  Software Execution Environment.


SOFTWARE          SLAAC/ACS API (4/99): Software for the control of complex systems of
                  configurable computing nodes and high-speed networks. This code is being
                  distributed to the ACS community. Developed in Configurable Computing
                  Laboratory with Peter Athanas.

                  BlockSolve (4/93 & 1/96): Software for solving large sparse linear systems on
                  distributed memory architectures. This code has been distributed via netlib and
                  ANL ftp and has been accessed by several hundred people as of 4/4/99.
                  Developed at Argonne National Laboratory with Paul Plassmann.
                  LANZ (10/90): Software for solving the generalized eigenproblem on shared
                  memory architectures. This code has been distributed via netlib and NASA and
                  has been accessed by over 10,000 people as of 4/4/99. Developed at Duke
                  University and Argonne National Laboratory with Merrell Patrick.



TEACHING          Computer Programming




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
   Case 5:17-cv-00551-LHK Document 333-6 Filed 12/12/19 Page 48 of 48
Mark T. Jones                       Curriculum Vitae                                                14


RESPONSIBILITIES      ECE 5574, Advanced Software Development for CAE
                      ECE 4574, Large-Scale Software Development for Engineering Systems
                      ECE 3574, Applied Software Design
                      ECE 2574, Data Structures
                      ECE 1574, Engineering Problem Solving with C++
                   Computer Simulation and Modeling
                      CS 371, Numerical Analysis
                      CS 594, Computational Modeling
                   Computer Network, Architecture, and Organization
                      ECE 2504, Introduction to Computer Engineering
                      CS 594, Internetworking with TCP/IP
                      ECE 4504, Computer Organization
                      ECE 4534, Design of Embedded Systems
                      ECE 5504 (formerly ECE 5515), Computer and Network Architectures
                      ECE Special Studies: Configurable Computing, E-Textiles
                      ECE 5984, Java-Based Configurable Computing
                      ECE 6504, Applications of Parallel and Distributed Computing, TV course.
                      CS 530, Computer Systems Organization
                   CEO of DISC, a student-run virtual corporation, for Fall 1998 and Spring 1999.




 REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
